Title: To Alexander Hamilton from Robert Morris, 27[–30] June 1796
From: Morris, Robert
To: Hamilton, Alexander


Alexander Hamilton Esqre
Phila. June 27 [–30] 1796
dear Sir
Your favor of the 20th I have received & will most chearfully comply with your requisition by remitting $1500 which if I can shall go in this letter and if in the Course of my negotiations I can meet with notes or drafts upon New York suitable for the remaining Payment they shall be sent you, but if I do not obtain Such you may rely that I will fulfill my Promise in regard to that Payment or it shall be as you propose half in six & half in 12 mos.
Yrs.
RM

June 30   I could not bear to send this without the $1500. You will find herein a draft of Joseph Higbee upon  at 30 days for that sum you can get it discounted & charge me with the Cost letting me know the amount. You will see by this that I did not neglect you altho’ you did not receive it immediately.

RM
